    Case 4:19-cv-00117-CDL-MSH Document 47 Filed 10/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

DE’RON DE’VAUGHN MAHONE,                :
                                        :
                     Plaintiff,         :
                                        :      No. 4:19-cv-00117-CDL-MSH
       v.                               :
                                        :
STATE OF GEORGIA, et al.,               :
                                        :
              Defendants.               :
___________________________

                                        ORDER

       Plaintiff, an inmate currently confined at Autry State

Prison in Pelham, Georgia, filed a notice of appeal (ECF No.

42) from the court’s judgment in favor of Defendants (ECF No.

37).     Because his notice of appeal was arguably untimely, he

filed a motion to reopen the time to file an appeal (ECF No.

43).        While his motion was pending, the Court of Appeals

docketed (ECF No. 45) his appeal.                    See Mahone v. State of

Georgia, No. 20-13647, Notice of Appeal (11th Cir. Sept. 29,

2020),      Doc.    No.   1.      The       Court   of    Appeals   subsequently

dismissed      his    appeal   on       October     23,    2020,    for   want   of

prosecution because he failed to pay the appellate filing

fee.        Mahone v. State of Georgia, No. 20-13647, Entry of

Dismissal (11th Cir. Oct. 23, 2020), Doc. No. 5.                          Now that

his notice of appeal has been dismissed, Plaintiff’s motion
    Case 4:19-cv-00117-CDL-MSH Document 47 Filed 10/23/20 Page 2 of 2




to reopen his time to file an appeal is moot.               That motion

(ECF No. 43) is accordingly denied.

    SO ORDERED, this 23rd day of October, 2020.

                                  S/Clay D. Land
                                 HONORABLE CLAY D. LAND
                                 UNITED STATES DISTRICT JUDGE




                                   2
